Case: 20-51001      Document: 00516572211        Page: 1     Date Filed: 12/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                December 8, 2022
                                  No. 20-51001                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   George Luis Guzman,

                                                         Defendant—Appellant.


                 Appeal from the United States District Court for
                          the Western District of Texas
                            USDC No. 7:03-CR-96-1


   Before Higginbotham, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          George Luis Guzman appeals the district court’s order denying his
   motion to reduce his sentence under Section 404 of the First Step Act of
   2018. We REMAND with instructions for the district court to explain its
   reasons for denial.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-51001      Document: 00516572211          Page: 2   Date Filed: 12/08/2022




                                    No. 20-51001


             FACTUAL AND PROCEDURAL BACKGROUND
          In 2003, George Luis Guzman was convicted by a jury of conspiring
   to distribute cocaine base (count one), distributing cocaine (counts two and
   three), and aiding and abetting the distribution of five grams or more of
   cocaine base (count four). He was sentenced on each count to 327 months
   imprisonment, running concurrently, with six-year and eight-year terms of
   supervised release also running concurrently. Guzman’s 327-month
   sentence of imprisonment was at the high end of his recommended
   Sentencing Guidelines range of 262–327 months. In 2015, Guzman moved
   to have his sentence reduced based on an amendment to the drug-trafficking
   guidelines—Amendment 782—that applied retroactively. The district court
   reduced his sentence from 327 months to 262 months imprisonment.
          In 2019, Guzman moved for a sentence reduction under Section 404
   of the First Step Act of 2018, which gives district courts discretion to reduce
   a defendant’s sentence by retroactively applying the Fair Sentencing Act of
   2010 to certain covered offenses. Pub. L. No. 115-391, § 404, 132 Stat. 5194,
   5222. Guzman asked the district court to reduce his sentence of
   imprisonment from 262 months to 234 months and reduce his term of
   supervised release from 8 years to 6 years.
          Following the Government’s submission of a response and Guzman’s
   reply thereto, the district court denied his motion in a one-page order. The
   November 30, 2020 order states, in pertinent part:
               Before the Court is the Defendant’s Motion for Sentence
          Reduction Under Section 404 of the First Step Act (Doc. 138)
          filed February 19, 2019 and (Doc. 140) filed June 25, 2020, the
          Government’s Response to the Defendant’s Motion for
          Sentence Reduction (Doc. 145) filed September 28, 2020, and
          the Defendant’s Reply to Government’s Response (Doc. 146)
          filed October 6, 2020. After considering the applicable factors
          provided in § 404 and 18 U.S.C. § 3553(a) and the applicable




                                         2
Case: 20-51001       Document: 00516572211           Page: 3     Date Filed: 12/08/2022




                                      No. 20-51001


          policy statements issued by the Sentencing Commission, the
          Court DENIES the Defendant’s Motion on its merits.
          Accordingly,
             It is ORDERED the Defendant’s Motion for Sentence
          Reduction Under Section 404 (Docs. 138 and 140) [is]
          DENIED.
              It is so ORDERED.
   Guzman timely appealed this order.
                                  DISCUSSION
          We review the district court’s denial of a motion asserted under
   Section 404 of the First Step Act of 2018 for an abuse of discretion. United
   States v. Jackson, 945 F.3d 315, 319 (5th Cir. 2019). “Under this standard,
   the defendant must show the court made an error of law or based its decision
   on a ‘clearly erroneous assessment of the evidence.’” United States v. Abdul-
   Ali, 19 F.4th 835, 837 (5th Cir. 2021) (quoting United States v. Larry, 632 F.3d
   933, 936 (5th Cir. 2011)).
          Guzman argues the district court erred by failing to provide a
   sufficiently detailed explanation for denying his motion. Thus, Guzman asks
   this court to remand the case to the district court and to instruct it to explain
   its reasoning for denying his motion. District courts are not required to
   provide “a detailed explanation of why they have denied a motion,” but
   “sometimes review is possible . . . only with a statement of reasons for the
   denial.” United States v. Perez, 27 F.4th 1101, 1103 (5th Cir. 2022) (quotation
   marks and citation omitted). As the Supreme Court recently instructed:
   “[T]he First Step Act [does not] require a district court to make a point-by-
   point rebuttal of the parties’ arguments[;] [a]ll that is required is for a district
   court to demonstrate that it has considered the arguments before it.”
   Concepcion v. United States, 142 S. Ct. 2389, 2405 (2022). Otherwise, we
   must guess why a motion was denied, which we decline to do. See, e.g.,




                                            3
Case: 20-51001     Document: 00516572211            Page: 4   Date Filed: 12/08/2022




                                     No. 20-51001


   United States v. Jackson, 783 F. App’x 438, 439–40 (5th Cir. 2019)
   (unpublished) (per curiam) (remanding for district court to explain reasons
   for denial); United States v. Riley, 820 F. App’x 295, 296 (5th Cir. 2020)
   (unpublished) (per curiam) (remanding for explanation); cf. Chavez-Meza v.
   United States, 138 S. Ct. 1959, 1965 (2018) (court of appeals can remand for
   “a more complete explanation” of ruling on an 18 U.S.C. § 3582(c)(2)
   motion for sentence reduction).
          Here, Guzman contends the district court’s order is too sparse for this
   court to meaningfully review the decision. He says the order’s lack of factual
   explanation makes the basis for the district court’s decision unclear, renders
   this court’s review impossible, and is an abuse of discretion. He also
   specifically identifies the district court’s reliance on “applicable policy
   statements issued by the Sentencing Commission” as contributing to the
   order’s lack of clarity because there are no policy statements from the
   Sentencing Commission that apply to Section 404 of the First Step Act.
          In Perez, we reviewed a nearly identical order denying the defendant’s
   motion for reduced sentence filed pursuant to Section 404 of the First Step
   Act. 27 F. 4th at 1102–03. After listing the parties’ submissions, the district
   court’s order stated that the court had “consider[ed] the applicable factors
   provided in § 404 and 18 U.S.C. § 3553(a),” and the “applicable policy
   statements issued by the Sentencing Commission.” Id. at 1104. We
   concluded that the district court’s reference to “applicable policy
   statements” in the context of a Section 404 motion, where there are no policy
   statements, raised concerns that the district court had applied an incorrect
   standard. Id. at 1103–04. Our primary concern was that the district court
   may have improperly applied compassionate release standards because
   certain compassionate release motions require review of policy statements,
   and the government’s response misconstrued the defendant’s motion as one
   for compassionate release based on his arguments related to COVID-19 risks.



                                          4
Case: 20-51001      Document: 00516572211          Page: 5   Date Filed: 12/08/2022




                                    No. 20-51001


   Id. at 1102, 1104. Notably, however, “Perez [had] averred that he was not
   seeking compassionate release.” Id. at 1104. Accordingly, we remanded the
   case to allow the district court to explain the reasons for denying Perez’s
   motion. Id. at 1105. And, prior to the Perez decision, we did the same in
   United States v. Stewart, 857 F. App’x 822, 823 (5th Cir. 2021) (unpublished)
   (per curiam).
          Here, the district court also referenced “applicable policy
   statements” where there are none. Like Perez and Stewart, this is a First Step
   Act, Section 404 motion; thus, a reference to “applicable policy statements”
   raises concerns that the district court applied the incorrect standard. See id.
   Guzman also made arguments focused on COVID-19 risks in his First Step
   Act motion, which may mean here, too, that the district court could have
   improperly applied the compassionate release standards.
          We have also found additional clarification needed in First Step Act,
   Section 404 cases, like this one, in which the defendant has sought a
   reduction of a supervised release term, in addition to a term of imprisonment,
   but the district court fails to acknowledge the dual nature of the request. In
   such circumstances, the district court’s explanation is unclear as to “whether
   the district court considered and implicitly rejected [the defendant’s] request
   for a reduction of his term of supervised release, or merely overlooked it.”
   United States v. Batiste, 980 F.3d 466, 479 (5th Cir. 2020); see also Stewart,
   857 F. App’x at 823.
          As noted above, Guzman’s motion asked the district court to reduce
   his sentence of imprisonment from 262 months to 234 months and to reduce
   his 8-year term of supervised release to a 6-year term. And his reply to the
   Government’s opposition proposed, in the alternative, that “the remaining
   3.5 years of his imprisonment term be converted to supervised release time
   with a condition of six months’ home confinement.” The district court’s




                                          5
Case: 20-51001     Document: 00516572211          Page: 6   Date Filed: 12/08/2022




                                   No. 20-51001


   order, however, simply denied the motion without acknowledging that
   Guzman also sought relief relative to his supervised release term.
            Given the foregoing, we REMAND for the limited purpose of
   allowing the district court to explain its reasons for denying Guzman’s
   Section 404 motion. As we typically do in such situations, we will retain
   appellate jurisdiction. United States v. Gomez, 905 F.3d 347, 356 (5th Cir.
   2018).




                                         6